ICJ_102_SovereigntyPulau_IDN_MYS_2001-10-23_JUD_01_IN_03_FR.txt. 625

DÉCLARATION DE M. PARRA-ARANGUREN
[Traduction]

L'article 62 du Statut renvoie au dispositif, mais non aux conclusions ou au
raisonnement motivant l'arrêt que la Cour est appelée à rendre en l'instance
principale.

Bien que j’aie voté en faveur du dispositif du présent arrêt, il me semble
nécessaire d’indiquer que l’article 62 du Statut ne vise, selon moi, que le
dispositif de l’arrêt qui doit être rendu en l’instance principale. Ni les
conclusions ni le raisonnement sur lesquels la Cour s’appuiera alors ne
sont connus au stade actuel de la procédure. Aussi est-il impossible,
contrairement à ce que soutient la majorité (par. 47), d’en tenir compte
aux fins de déterminer s’ils pourraient affecter l’intérêt d'ordre juridique
de Etat cherchant à intervenir. Je ne puis, par conséquent, souscrire à
d’autres paragraphes du présent arrêt dans lesquels la Cour, ayant passé
en revue certains documents, conclut que l’intérêt d'ordre juridique des
Philippines n’est pas susceptible d'être affecté par leur interprétation.

{ Signé) Gonzalo PARRA-ARANGUREN.

54
